Citation Nr: 1611144	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for adjustment disorder with anxiety and depressed mood, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in St. Petersburg, Florida.  

In November 2013, the Board remanded the matter for further development which has been completed, and the case has been returned for appellate consideration. 

This appeal was processed using the VBMS paperless claims processing system.  The Virtual VA claims file contains additional VA treatment records, which were considered by the RO in the October 2015 SSOC.  The remaining documents are duplicative of the documents in the VBMS file or are irrelevant to the issue on appeal.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's adjustment disorder with anxiety and depressed mood has been manifested by chronic sleep impairment, depressed mood, anxiety, and mild memory deficits that most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity as manifested by flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  

2.  The Veteran's type II diabetes mellitus has required an oral hypoglycemic agent and a restricted diet, but not insulin or restriction of activity or other associated complications.

3.  The Veteran's peripheral neuropathy of the bilateral upper extremities has been manifested by no more than mild incomplete paralysis.  

4.  The Veteran's peripheral neuropathy of the bilateral lower extremities has been manifested by no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for adjustment disorder with anxiety and depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9400 (2015).

2.  The criteria for an evaluation in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522, 4.118, Diagnostic Code 7806, 4.119, Diagnostic Code 7913 (2015). 

3.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities are not met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8515 (2015).  

4.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2008, prior to the December 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2008 letter informed the Veteran that in order to establish higher ratings for major depressive disorder, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claims.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information to evaluate the service-connected disorders.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disorders since he was last examined in October 2015.  See 38 C.F.R. 
§ 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015).

As noted above, the Board remanded this matter in November 2013.  The Board instructed the AOJ to obtain additional treatment records, provide examinations to determine the current severity of the service-connected disorders, and to readjudicate the claims.  Subsequently, additional treatment records were obtained, the Veteran was provided the requisite examinations in October 2015, and his claims were readjudicated in an October 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Adjustment Disorder with Anxiety and Depressed Mood

The Veteran essentially contends that his adjustment disorder with anxiety and depressed mood is more disabling than contemplated by the current 30 percent evaluation.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating", but is not an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  The severity represented by those examples may not be ignored.  For example, a 70 percent evaluation "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio, 713 F.3d at 118.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (prior to 2015).  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  VA implemented DSM-V, effective August 4, 2014; however, the VA Secretary has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  Since this appeal was certified to the Board in July 2010, DSM-IV is still the governing directive.

The Veteran's current 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

Finally, a 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The Veteran was afforded an examination in July 2008.  At that time, he estimated being depressed three days during the last week, and denied anhedonia and suicidal ideation or any past attempts to harm himself.  He reported sleeping three to four hours with medication, poor energy, so-so appetite, good concentration, and fair self-esteem.  There were no signs of symptoms of mania.  He was married to his second wife until her death in 2006 and he was casually dating.  He had one son but he did not have any contact with him.  The Veteran had one close friend and eight to nine acquaintances with whom he socialized at the VFW.  His leisure pursuits included veterans' service organizations, target practice, bowling, and watching NASCAR.  He had a history of seven to eight physical altercations and drinking during four of these occasions.  He drank heavily following his wife's death but had reduced his alcohol intake two months before, and drank three nights per week.  

On evaluation, the Veteran was clean, neatly groomed, appropriately dressed.  Psychomotor activity was unremarkable; speech was unremarkable, spontaneous, clear, and coherent; attitude was attentive toward the examiner; affect was normal; mood was a little irritated; attention was intact (he was able to spell a word forward and backward); orientation was intact to person, place, and time; thought process and content were unremarkable.  He had no delusions or hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  As to judgment, he understood the outcome of his behavior; and as to insight, he partially understood that he had a problem.  He had sleep impairment, sleeping three to four hours, with poor energy.  The Veteran had fair impulse control without episodes of violence, he was able to maintain minimum personal hygiene, and he did not have problems with activities of daily living.  With regard to memory, his remote and immediate memory were normal, and recent memory was mildly impaired (he was able to recall three out of three items immediately and two out of three after a delay of a few minutes).  It was noted that the Veteran was unemployed as he was unable to hold tools in his hands due to numbness, and his unemployment was not due to his mental disorder.  Diagnoses of adjustment disorder mixed with anxiety and depressed mood, and alcohol abuse were noted which resulted in mildly impaired functioning.  A GAF score of 65 was assigned.   

During a November 2008 VA examination, the Veteran reported depression a couple of times a month lasting a couple hours.  He denied anhedonia, and reported sleeping up to two hours a night and four hours at times.  The Veteran indicated his energy was not so great, appetite was good, concentration was fair, and self-esteem was positive.  He denied suicidal ideation.  He reported that he was arrested for a DUI in August 2007.  He spent time with a woman on a platonic basis, had no contact with his son, and had one friend and four buddies.  On evaluation, the examiner noted that the Veteran was clean, neatly groomed, and appropriately and cleanly dressed.  His psychomotor activity was unremarkable; speech was unremarkable, spontaneous, clear, and coherent; attitude was friendly and attentive toward the examiner; affect was normal; mood was described by Veteran as alright; attention was intact (he was able to spell a word forward and backward); orientation was intact to person and place, but not to time (missed the correct date by five days); and thought process and content were unremarkable.  He had no delusions or hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  As to judgment, he understood the outcome of his behavior; and as to insight, he partially understood that he had a problem.  He had sleep impairment, sleeping up to four hours a night (which the examiner commented was inconsistent with VA treatment records).  The Veteran had fair impulse control without episodes of violence, and he was able to maintain minimum personal hygiene.  With regard to memory, remote, recent, and immediate were normal.  

The Veteran had been retired since 2006 due to numbness in his hands and feet.  
Diagnoses of adjustment disorder mixed with anxiety and depressed mood, and alcohol abuse were noted.  A GAF score of 65 was assigned.  The examiner determined that there the disorder did not result in total occupational and social impairment due to mental disorder sights/symptoms; deficiencies in judgment, thinking, family relations, work, mood, or school; or reduced reliability and productivity.  There was, however, occasional decrease in work efficiency and intermittent periods of inability to perform occupational task but with general satisfactory function, e.g. recent arrest for DUI.

A May 2015 VA treatment record showed that the Veteran reported that he had been doing fairly well in the past few months, mood was a little depressed at times but manageable.  He reported low motivation and low energy, watching television a lot, and having interrupted sleep but was better than before as he rarely had nightmares.  Mental status evaluation showed that his attitude was calm and cooperative, speech was normal, motor activity was normal, mood was euthymic, affect was mood congruent, thought process was coherent, thought content was normal, sensorium was clear, insight was adequate, and judgment was responsible for own actions.  There were no suicidal or homicidal ideations, perceptual disturbances, or hallucinations.  Diagnoses of dysthymic disorder, and anxiety disorder, not otherwise specified were noted, and a GAF score of 60 was noted.  

An August 2015 VA clinician noted that the Veteran was doing reasonably well, slept about eight hours a night, had nightmares three to four times a week, and spent time with his girlfriend with whom he had pleasant outings on occasion.  Mental status evaluation showed that he had good/fair grooming and hygiene with adequate eye contact, attitude was calm and cooperative, speech was normal, motor activity was normal, mood was neutral, affect was mood congruent, thought process was coherent, thought content was normal, sensorium was clear, insight was adequate, and judgment was responsible for own actions.  There were no homicidal thoughts, perceptual disturbances, or hallucinations.  Diagnoses of dysthymic disorder and anxiety disorder, not otherwise specified were noted, and a GAF score of 60 was noted.  

An October 2015 VA examination was conducted.  The diagnoses were unspecified anxiety disorder and alcohol use disorder, reportedly in remission.  Since the latter disorder was in remission, it was possible to differentiate the symptoms between the two, and the symptoms reported were related to anxiety.  The examiner found that the Veteran's level of impairment was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran lived with his dog for whom he paid a caregiver to help out, stating that he could not do anything.  He denied being in a relationship, was not in contact with his son, stated that his best friend died several months before, and denied engaging in any activities.  The examiner pointed that an August 7, 2015, VA treatment record reflected that the Veteran and his girlfriend spent time together and had outings together.  At the evaluation, the Veteran reported that he had trouble sleeping and was unsure of the helpfulness of his meditation; while the examiner pointed out that in August 2015, the Veteran reported that he was able to sleep eight hours at night.  Since his last examination, the Veteran denied any incident of domestic violence/physical aggression.  He reported that he stopped drinking in 2010, and he denied any illicit drug use/prescription pain medication.  

The examiner noted the following symptoms:  depressed mood, anxiety, and chronic sleep impairment.  She observed that the Veteran arrived on time, was casually dressed, and with good hygiene.  He was irritable but cooperative, fully oriented, possessed well-organized through processes, and was without evidence of psychosis.  He denied suicidal or homicidal ideation, intent, or plan.  While the Veteran reported sleep impairment, experiencing anxiety intermittently, the examiner found that the Veteran's sleep and mood were stablished on continuous medication.  She concluded that the Veteran was not unemployable due to his mental health disorder.  

VA treatment records dated throughout the appeal period showed that the Veteran had sleep disturbances and had low energy.  He was appropriate, cooperative, well-groomed, pleasant, and cooperative.  His speech was normal, his mood ranged from fair to irritable to depressed, his affect was subdued and mood congruent, his thought process was coherent, and his thought content was not unusual.  The Veteran's sensorium was clear, with memory and concentration intact to conversation, adequate personal insight capacity, and judgment capacity that he was responsible for his own actions.  He did not appear to be deeply depressed, psychotic, suicidal, assaultive, or out of emotional control.  His cognitive functioning was good. There were no homicidal or suicidal ideations, or disturbances in perception.  He had no abnormal movements.  Among his diagnoses were anxiety disorder, not otherwise specified, PTSD symptoms, and mild adjustment disorder with dysphoric mood due to life circumstances.  A GAF score of 55 was also noted May 2011 and May 2013.

Based on the evidence, the Board finds that an evaluation in excess of the current 30 percent is not warranted as the Veteran's symptoms are commensurate with a 30 percent evaluation.  The weight of the evidence fails to show that there was occupational and social impairment with reduced reliability and productivity.  During the appeal, the Veteran was noted to be anxious and depressed with chronic sleep impairment.  He was also noted to have mildly impaired recent memory.  

Additionally, the evidence indicates that Veteran does not have difficulty establishing and maintaining effective work and social relationships.  It is noted that the Veteran did not have contact with his son.  Although the Veteran reported to the October 2015 VA examiner that he was not in a relationship, in August 2015 it was noted that he enjoyed activities with his girlfriend.  Furthermore, the Veteran reported at the July 2008 VA examination that he was casually dating, had one close friend, and 8 to 9 acquaintances.  At the November 2008 VA examination, he reported a platonic friend, and one friend and 4 buddies.  Additionally, he participated in leisure pursuits.  Noting the recent inconsistent statements, the Board finds that this does not indicate difficulty in social relationships.  As to employment, the Veteran's inability to work was not related to his psychiatric disorder.  Moreover, the evidence of record demonstrates consistently normal speech and thinking, and intact judgement and abstract thinking.  The evidence also does not demonstrate panic attacks or a flattened affect.  Rather, the July and November 2008 VA examinations noted normal affect.  On review of the evidence as a whole, the Veteran's symptoms are not of similar severity, frequency or duration to cause impairment required for the 50 percent evaluation.  

Additionally, his GAF scores of 55, 60, and 65 and are congruent with his current 30 percent evaluation.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (2015) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  Mild to moderate symptoms are reflected in the 30 percent evaluation.

Diabetes Mellitus, Type II

The Veteran essentially contends that his diabetes mellitus, type II is more disabling than contemplated by the current 20 percent disability evaluation.  The Veteran's disability has been evaluated under Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015). 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In addition, compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015). 

As discussed above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities. These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

As to regulation of activities, it must be medically necessary for the veteran to have a "regulation of activities."  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The Veteran must have been "instructed to avoid strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 364.  

The November 2008 VA examination report noted that the Veteran had discontinued his metformin due to improvement in his overall blood sugar control after a 20 pound weight loss.  The Veteran reported that diet modification was his sole means of therapy.  The Veteran described some restrictions in his normal activities of daily living due to his inability to walk long distances.  Exertional activity brought on numbness in his feet so the Veteran curtailed exertional activities almost entirely.  

Most recently, in October 2015, the examiner noted that the Veteran managed his diabetes mellitus with restricted diet and prescribed oral hypoglycemic agent.  In the medical history, the Veteran reported that he did not require regulation of activities as part of medical management of his disorder.  

Additionally, VA treatment records show that the Veteran has been on metformin since 2010. 


The Board finds that an increased evaluation is not warranted.  As reflected above, the evidence does not show that he has been instructed by a medical professional to avoid activities due to his diabetes mellitus.   The Veteran takes oral hypoglycemic agent and is on a restricted diet meeting the requirement for a 20 percent disability rating, but the evidence shows that he does not require insulin or has had restriction of activity.  The evidence clearly shows that he is not insulin dependent.  See supra; see also March 4, 2015, VA treatment record.  The medical records are absent for the use of insulin and restriction of activity due to service-connected diabetes mellitus.  Because the criteria for the assignment of a 40 percent disability rating are not met, the higher rating may not be awarded. 

As noted above, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

The Board notes that the Veteran is already service-connected for peripheral neuropathy of the bilateral upper and lower extremities, which are addressed below.  He is also service-connected for erectile dysfunction associated with diabetes mellitus at a non-compensable evaluation and in receipt of special monthly compensation for the loss of use of a creative organ.  There is no evidence showing deformity of the penis that would warrant the assignment of any additional rating for erectile dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).

There are no other complications due to diabetes mellitus.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Peripheral Neuropathy  

The Veteran essentially contends that his peripheral neuropathy of the bilateral  lower and upper extremities are more disabling than contemplated by the current 10 percent disability evaluation assigned for each extremity.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015).

In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  

The Veteran has been evaluated under Diagnostic Codes 8599-8515 for his upper extremities.  A 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major or minor hand.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  A 40 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the minor hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  A 60 percent evaluation is assigned for complete paralysis of the median nerve of the minor hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeable flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeable flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

The Veteran has been evaluated under Diagnostic Codes 8599-8520 for his lower extremities.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.   Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Id. Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015). 

The Board observes in passing that "mild" is defined as "not very severe."   Webster's New World Dictionary, Second College Edition (1999), 694.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704.  "Severe" is generally defined as "extremely intense."  Id.  at 1012.

At the outset, the Board notes that the evidence shows that the Veteran is right hand dominant.  

On VA examination in June 2007, the Veteran complained of numbness and paresthesias.  Motor evaluation of the bilateral upper and lower extremities showed that muscle strength was five out of five, and without motor function impairment.  Sensory function test of the bilateral upper extremities of the small distal nerve fibers in the hand showed decreased vibration and pain at fingertips, absent light touch at fingertips, and normal position sense affecting the small distal nerve fibers in the hands.  Sensory function of the bilateral lower extremities of the small distal nerve fibers in the feet showed decreased vibration and pain in the foot, absent light touch in the feet, and normal positon sense.  Neurological evaluation showed decreased sensation to monofilament testing in both hands and feet.  Reflex evaluation revealed 2+ in all areas, except normal bilateral plantar flexion.  There was no muscle atrophy; abnormal muscle tone or bulk; tremors, tics, or other abnormal movements; function of any joint affected by the nerve disorder; or gait and balance abnormality.  Diagnoses of peripheral neuropathy of both upper and lower extremities bilaterally affecting many activities of usual activities were noted.  

The November 2008 VA diabetes mellitus examination report showed that the bilateral upper extremities had mildly diminished sensation on subjective light touch and vibration in the hand.  Proprioception, pulse, and reflex were normal.  The bilateral lower extremities were noted to have diminished sensation and proprioception in the feet, but normal pulses and reflexes.  Diagnoses of bilateral upper and lower extremity peripheral neuropathy were noted.  

The October 2015 VA examination report noted that with regard to symptoms attributable to diabetic peripheral neuropathy, the Veteran had moderate intermittent pain in the bilateral lower extremities, mild paresthesia/dysesthesia in the bilateral upper extremities and moderate paresthesia/dysesthesia in the bilateral lower extremity, and mild numbness in the lower extremities.  While the Veteran complained of dropping things, this was not associated with diabetic peripheral neuropathy.  Strength testing revealed normal strength in all aspects of the bilateral upper and lower extremities.  Deep tendon reflexes were normal in the bilateral biceps, brachioradialis, and ankle but increased without clonus in the bilateral triceps and knee.  Light touch/monofilament testing showed normal bilateral shoulder area, inner/outer forearm, hand/fingers, knee/thigh, and ankle/lower leg but decreased in bilateral foot/toes.  Position sense was normal in the bilateral upper and lower extremities, vibration sensation was normal in the bilateral upper extremities and decreased in the bilateral lower extremities, and cold sensation was normal in the bilateral upper extremities and decreased in the bilateral lower extremities.  He did not have muscle atrophy or trophic changes.  The examiner found that the Veteran did not have an upper extremity diabetic peripheral neuropathy but had a lower extremity diabetic peripheral neuropathy:  mild incomplete paralysis of the sciatic nerve.  His diabetic peripheral neuropathy did not impact his ability to work.  The examiner noted a diagnosis of diabetic sensory polyneuropathy of distal bilateral lower extremities but found no evidence of upper extremity diabetic neuropathy despite the Veterans subjective complaints of numbness and tingling in the fingertips. 

In lay and buddy statements, it is asserted that the Veteran has tingling and numbness in his hands and feet and that he has fallen.  

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 10 percent disability ratings for either bilateral upper and/or lower extremity.  The Veteran's complaints and objective tests showed sensory deficits indicative of at most mild incomplete paralysis of the both upper and lower bilateral extremities.  The June 2007 VA examiner noted that the Veteran had decreased vibration and pain, the November 2008 VA examiner noted mildly diminished sensation, and most recently in October 2015 the examiner noted that the Veteran had mild incomplete paralysis of the sciatic nerve with complaints of  moderate paresthesia/dysesthesia and mild numbness which is commensurate a 10 percent disability evaluation.  Throughout the appeal pulses were normal and reflexes were normal or 2+.  There was normal muscle strength and no muscle atrophy.  As his manifestations are predominately sensory and mild, higher evaluations are not warranted.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b) (1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints regarding his diabetes mellitus were management by restricted diet, and prescription of oral hypoglycemic agent, which are contemplated by the rating criteria.  With regard to adjustment disorder with anxiety and depressed mood, the rating criteria expressly consider any of the Veteran's symptoms that impact occupational and social functioning such as his primary symptoms of sleep difficulties, anxiety, depressed mood, and mild memory deficits.  Finally, as to the bilateral upper and lower extremity peripheral neuropathy, the Veteran's complaints of numbness and tingling are contemplated by the rating criteria.  Thus, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities.  See 38 C.F.R. § 4.1 (2015).  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disabilities.  Indeed, the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's diabetes mellitus, adjustment disorder with anxiety and depressed mood, and bilateral upper and lower extremity peripheral neuropathy  under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased rating for adjustment disorder with anxiety and depressed mood, currently evaluated as 30 percent disabling, is denied. 

Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling, is denied. 

Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling, is denied.


REMAND

In the November 2013 remand, the Board instructed the AOJ to obtain an opinion as to whether the Veteran was unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  While the Veteran was afforded VA examinations for his service-connected disabilities on appeal, set forth above, and each examiner proffered an opinion as to the impact the individual disability had on the Veteran's employability, he was not provided an examination to address his employability as a result of his disabilities as a whole.  On remand, he should be provided such an examination. 

The Board notes that as directed by the Board, the AOJ sent the Veteran a TDIU application (VA Form 21-8940), which to date he has not returned.  On remand, the Veteran should be given another opportunity to submit that form. 

Any outstanding records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another TDIU application (VA Form 21-8940), and ask him to complete and return it.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to specifically include those dated from October 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After any additional records are associated with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of his service-connected disabilities.  All opinions expressed should be accompanied by a supporting explanation.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


